Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application claims benefit of 62/696,732 (filed 7/11/2018).

Status of Claims
Claims 70-82 and 84-91 are under examination. 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott T. Bluni on 7/7/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 70, 79 and 81 as follows:
 
Claim 70, step (e), line 2, please insert - - microbe - - in front of “surface area”.

Claim 79 depends on claim 70.

Claim 81, line 1, please insert - - microbe - - in front of “surface area”.


The following is an examiner’s statement of reasons for allowance: The closest prior arts (Syal and Vourlli) teach a method of antimicrobial susceptibility testing without teaching/suggesting additional steps of treating plurality of reservoirs with a cationic signaling agent and performing a microbe surface area assay to determine the susceptibility of the microbe for antimicrobials, and it is not obvious to add the additional steps because none of the references (including Lancaster and Lehn) provides motivations to treat plurality of reservoirs with a cationic signaling agent and perform a microbe surface area assay to determine the susceptibility of the microbe for antimicrobials with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 70-82 and 84-91 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653